Crew, C. J.
I concur with my brother Doderidge. To dispose and to give are synonymous expressions. The usual question after a man’s death is: How has he disposed of his estate? 15 H, 7. One devised lands to *I. S. for ever habend. for life, it is only a life estate. It has been so adjudged. One devised the fee of his land to his wife, remainder to B. for life, remainder to C. for life: the wife has an estate for life, with a remainder expectant, and her husband shall not be tenant by curtesy. With regard, to the other point; I remember that Mr. Butcher, my cousin, suffered a recovery of certain lands to the use of himself for life, remainder to the county of Leicester (merely for countenance) with power to give, limit and dispose of the lands to his wife for life: afterwards, by deed, he granted the lands to his wife for life, and after great deliberation, it was adjudged, that the wife shall have it by the gift of the husband. But the estate rises out of the interest of the recoverers.
Per totam curiam; judgment for the defendant.
Then, with regard to the equality of the wife’s estate Whitlock and Jones, Justice, were of one opinion, and Crew, C. J. and Doderidge, J. of another. But they all agreed on the main question, that the wife may alien. Postea, p. 134, antea, p. 9. Jones 137. Noy 80. Bendl. 178. 1 Cr. 678. 330. Institutes fol. 9. 6. Rol. 329.